NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  MAGNOLIA COOPER, MACHAYLA K. COOPER,
            Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1339
                ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00543-SGB, Senior Judge Susan G. Braden.
                 ______________________

                 Decided: May 9, 2019
                ______________________

   MAGNOLIA COOPER, MACHAYLA K. COOPER, Madison,
WI, pro se.

    DELISA SANCHEZ, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, LISA LEFANTE DONAHUE, ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________
2                                   COOPER v. UNITED STATES




    Before TARANTO, MAYER, and CHEN, Circuit Judges.
PER CURIAM.
    Magnolia Cooper and Machayla K. Cooper brought this
action in the Court of Federal Claims. The court dismissed
the action for lack of jurisdiction. Cooper v. United States,
No. 18-543, 2018 WL 5019770 (Fed. Cl. Oct. 16, 2018) (CFC
Op.). We affirm.
                              I
     On June 9, 2015, Magnolia Cooper filed a complaint
under 42 U.S.C. § 1983 against the Minnesota Department
of Human Services (Department of Child Protective Ser-
vices) in the U.S. District Court for the District of Minne-
sota. Citing the Fourteenth Amendment to the U.S.
Constitution, she sought $8 million in damages for what
she alleged were violations of her “due process and paren-
tal custodial rights” in connection with custody proceedings
involving her daughter, Machayla Cooper, in the juvenile
court for Hennepin County, Minnesota. In August 2016,
the federal district court dismissed the complaint with prej-
udice, concluding that the Minnesota Department of Hu-
man Services was entitled to Eleventh Amendment
immunity, the claims were barred by the Rooker-Feldman
doctrine, the claims were filed outside the applicable stat-
ute of limitations, and the complaint otherwise failed to
state a claim upon which relief could be granted. Cooper v.
Minn. Dep’t of Human Servs., No. 15-cv-2682, 2016 WL
4179867, at *2 (D. Minn. Aug. 8, 2016). Ms. Cooper did not
appeal that decision.
    Several years later, on April 13, 2018, Magnolia and
Machayla Cooper filed a complaint against the United
States in the Court of Federal Claims, seeking damages.
The complaint refers to the prior district-court proceedings,
and its factual allegations appear to describe the same
events as those underlying the district-court action. The
COOPER v. UNITED STATES                                     3


complaint asserts sixteen claims, which the Court of Fed-
eral Claims summarized as follows:
   (1) violations of Minn. Stat. § 466.02; (2) an un-
   specified claim on behalf of Nunteen Cooper, who
   is deceased; (3) harassment, gross negligence, and
   outrageous conduct; (4) false confinement, age dis-
   crimination, disability discrimination, and viola-
   tions of Minn. Stat. § 3.736; (5) kidnapping of a sick
   child; (6) fraud and deception; (7) violations of
   “subcode 2568.0625 subdivision 19A;” (8) “arraign-
   ment for any brain injuries” and related negli-
   gence; (9) violations of Minn. Stat. § 518.68;
   (10) violations of Minn. Stat. § 518a.50; (11) har-
   assment, duress, and fraud, in violation of Minn.
   Stats. §§ 626.84, 629.40; (12) violations of Minn.
   Stat. § 629.40; (13) fraud; (14) real property rights;
   (15) violations of Minn. Stat. § 260C.007; and
   (16) an unspecified allegation against Minnesota
   as “financial commissioners.”
CFC Op. at *1.
    The government moved to dismiss the Coopers’ com-
plaint for lack of subject-matter jurisdiction. In their re-
sponse, the Coopers stated that they were “still seeking
redress” for alleged violations of the First, Fourth, Fifth,
and Fourteenth Amendments.
    On October 16, 2018, the Court of Federal Claims
granted the government’s motion and dismissed the com-
plaint. Id. at *3. The court stated several grounds for con-
cluding that it lacked jurisdiction. First, the complaint
does not contain any claims asserting wrongs by the United
States. Second, to the extent the complaint asserts claims
previously adjudicated by the Minnesota district court, the
Court of Federal Claims does not have jurisdiction to re-
view the decisions of district courts, and those claims also
are barred by res judicata. Third, the Court of Federal
Claims does not have jurisdiction over claims based on
4                                  COOPER v. UNITED STATES




alleged violations of state law. Fourth, the Coopers’ claims
under the U.S. Constitution are not based on money-man-
dating constitutional provisions, and in any event, those
claims were belatedly raised. Id.
    The Coopers timely appealed to this court. We have
jurisdiction under 28 U.S.C. § 1295(a)(3).
                             II
   We review de novo the dismissal for lack of subject-
matter jurisdiction. LaBatte v. United States, 899 F.3d
1373, 1377 (Fed. Cir. 2018).
    The Tucker Act sets the jurisdictional standards rele-
vant to this case. Under that Act, the Court of Federal
Claims has “jurisdiction to render judgment upon any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). For jurisdiction to exist over any of
their claims, the Coopers “must demonstrate that the
source of substantive law [they] rel[y] upon ‘can fairly be
interpreted as mandating compensation by the Federal
Government for the damages sustained.’” United States v.
Mitchell, 463 U.S. 206, 216–17 (1983) (quoting United
States v. Testan, 424 U.S. 392, 400 (1976)).
     The Court of Federal Claims correctly determined that
it lacked jurisdiction over any of the Coopers’ claims. As
an initial matter, the complaint fails to allege a wrong in
any conduct by the federal government, let alone conduct
giving rise to a cause of action under a money-mandating
source of law. The Court of Federal Claims has jurisdiction
to adjudicate only “claim[s] against the United States,” not
claims against any other parties.          See 28 U.S.C.
§ 1491(a)(1). Although the complaint names the United
States as the sole defendant in the case caption, “we
COOPER v. UNITED STATES                                     5


customarily look to the substance of the pleadings rather
than their form” to determine whether jurisdiction exists.
Brazos Elec. Power Co-op., Inc. v. United States, 144 F.3d
784, 787 (Fed. Cir. 1998). The Coopers’ complaint in sub-
stance does not appear to allege any involvement of the fed-
eral government in the events it describes.
    Moreover, even if the complaint can be read as assert-
ing claims against the federal government, none of the
claims involve subject matter within the jurisdiction of the
Court of Federal Claims. Many of the Coopers’ claims ap-
pear to sound in tort, but the Tucker Act expressly excludes
tort claims from the Court of Federal Claims’ jurisdiction.
See 28 U.S.C. § 1491(a)(1); see also Souders v. S.C. Pub.
Serv. Auth., 497 F.3d 1303, 1307 (Fed. Cir. 2007). 1 Some
of the Coopers’ claims seem to assert violations of criminal
laws, but the Court of Federal Claims does not have juris-
diction to adjudicate claims under criminal laws as such,
where there is no money-mandating civil provision. See
Joshua v. United States, 17 F.3d 378, 379–80 (Fed. Cir.
1994); Payne v. United States, 139 Fed. Cl. 499, 511 (2018).
The Coopers also assert violations of Minnesota state law,
but “[c]laims founded on state law” are “outside the scope
of the limited jurisdiction of the Court of Federal Claims.”
Souders, 497 F.3d at 1307.
    As to the constitutional claims referred to in the Coop-
ers’ response to the government’s motion to dismiss, the
Court of Federal Claims did not abuse its discretion in de-
termining that those claims were raised in the court too
late. See CFC Op. at *3. In any event, the constitutional


    1    The Coopers’ complaint also mentions the Federal
Tort Claims Act (FTCA). Claims under the FTCA, which
“sound[] in tort,” 28 U.S.C. § 1491(a)(1), are outside the ju-
risdiction of the Court of Federal Claims. The district
courts have exclusive jurisdiction over such claims. Id.
§§ 1346(b)(1), 2674.
6                                  COOPER v. UNITED STATES




provisions cited by the Coopers are not money-mandating
and thus do not provide a cause of action under the Tucker
Act. See United States v. Connolly, 716 F.2d 882, 887 (Fed.
Cir. 1983) (First Amendment); Brown v. United States, 105
F.3d 621, 623 (Fed. Cir. 1997) (Fourth Amendment); Smith
v. United States, 709 F.3d 1114, 1116 (Fed. Cir. 2013) (Due
Process Clauses of Fifth and Fourteenth Amendments).
    Finally, to the extent that the Coopers filed their com-
plaint in the Court of Federal Claims to seek review of the
Minnesota district court’s decision, “the Court of Federal
Claims does not have jurisdiction to review the decisions of
district courts.” Joshua, 17 F.3d at 380.
                            III
    For the foregoing reasons, we affirm the judgment of
the Court of Federal Claims.
    No costs.
                       AFFIRMED